Walton, J.
It is settled law in this state (settled by statute) that a payment made by one joint contractor does not stop the running of the statute of limitations in favor of another. R. S., c. 81, § 100.
And this provision applies to partners. A payment by one partner will not affect his co-partners. True v. Andrews, 35 Maine, 183.
It is claimed that if the payment is made before the partnership is dissolved, or before the creditor has notice of its dissolution, it will- take the debt out of the operation of the statute with respect to all the members of the firm. We think not. The statute contains no such exception, and no such distinction wTas made in the case just cited. It was there held to have been the intention of the legislature to deprive one joint contractor of the power to revive the contract against another by any acknowledgment, promise, or payment whatever, so as *315to deprive him of the benefit of the statute. A payment made before dissolution from partnership funds, might, perhaps, be regarded as a payment by all the partners, and thus affect them all. But if the payment is in fact made by one of the partners only, and this fact is made to appear, it is immaterial whether it is made before or after dissolution; it will in neither case affect any one but him who makes it. And the dissolution itself being an immaterial fact, of course notice of it to the creditor is immaterial.
Such being the law, it is clear that this action cannot be sustained. The note in suit was payable on demand. From the date of the note to the date of the writ was over eleven years. No payments have been made by the defendant. His former partner, after a dissolution of the firm, in pursuance of an agreement to pay all the partnership debts, and from his own funds, paid one year’s interest and all of the principal but fifteen dollars. He is now dead, and the action is against the survivor. But the latter has done nothing to stop the running of the statute of limitations in his favor, and very clearly the action is not maintainable.

Judgment for defendant.

Peters, C. J., Danforth, Emery and Haskell, JJ., concurred.
Libbey, J., did not sit.